 1   Cyrus Safa
     Attorney at Law: 282971
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Haley J. Fillmore
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10   HALEY J. FILLMORE,                       )   No. 2:17-cv-02470-DB
                                              )
11                Plaintiff,                  )   AMENDED STIPULATION FOR THE
                                              )   AWARD AND PAYMENT OF
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO THE EQUAL
13   NANCY A. BERRYHILL, Acting               )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
14                                            )   TO 28 U.S.C. § 1920; AND ORDER
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
18   OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Haley J. Fillmore be
21   awarded attorney fees and expenses in the amount of two thousand seven hundred
22   twenty dollars and eighteen cents ($2,720.18) under the Equal Access to Justice
23   Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This
24   amount represents compensation for all legal services rendered on behalf of
25   Plaintiff by counsel in connection with this civil action, in accordance with 28
26   U.S.C. §§ 1920; 2412(d).

                                              -1-
 1           After the Court issues an order for EAJA fees to Haley J. Fillmore, the
 2   government will consider the matter of Haley J. Fillmore's assignment of EAJA
 3   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
 4   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 5   to honor the assignment will depend on whether the fees are subject to any offset
 6   allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9           Fees shall be made payable to Haley J. Fillmore, but if the Department of
10   the Treasury determines that Haley J. Fillmore does not owe a federal debt, then
11   the government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Haley J. Fillmore. 1 Any payments made shall be delivered to Cyrus
14   Safa.
15           This stipulation constitutes a compromise settlement of Haley J. Fillmore's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Haley J.
19   Fillmore and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
20   have relating to EAJA attorney fees in connection with this action.
21           This award is without prejudice to the rights of Cyrus Safa and/or the Law
22   ///
23   ///
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
 1   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 2   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 3   DATE: May 22, 2019             Respectfully submitted,
 4                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 5                                        /s/ Cyrus Safa
                                 BY: __________________
 6                                  Cyrus Safa
                                    Attorney for plaintiff Haley J. Fillmore
 7
 8   DATE: May 30, 2019
                                    McGREGOR W. SCOTT
 9                                  United States Attorney
10
11                                         /s/ Ben A. Porter
12
                                    BEN A. PORTER
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant Nancy A. Berryhill,
14                                  Acting Commissioner of Social Security
                                    (Per e-mail authorization)
15
16                                        ORDER
17         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
18   DATED: June 10, 2019                  /s/ DEBORAH BARNES
                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26

                                             -3-
